Matter of Landis (2022 NY Slip Op 01091)





Matter of Landis


2022 NY Slip Op 01091


Decided on February 17, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:February 17, 2022

PM-29-22
[*1]In the Matter of James Ellsworth Landis, an Attorney. (Attorney Registration No. 5346499.)

Calendar Date:February 14, 2022

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ.

James Ellsworth Landis, Pooler, Georgia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
James Ellsworth Landis was admitted to practice by this Court in 2015 and lists a business address in Parris Island, South Carolina with the Office of Court Administration. Landis now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Landis' application.
Upon reading Landis' affidavit sworn to December 3, 2021 and filed December 7, 2021, and upon reading the February 3, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Landis is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that James Ellsworth Landis' application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that James Ellsworth Landis' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that James Ellsworth Landis is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Landis is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that James Ellsworth Landis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.